Case 1:17-cv-01323-MN Document 351 Filed 02/11/21 Page 1 of 3 PageID #: 10215




1700 G Street NW, Washington, D.C. 20552



February 11, 2021

VIA ECF

The Honorable Maryellen Noreika
United States District Judge
United States Courthouse
844 N. King Street
Wilmington, DE 19801

RE: Consumer Financial Protection Bureau v. National Collegiate Master Student Loan Trust,
     et al., No. 17-cv-01323 (MN)

Dear Judge Noreika:

       Plaintiff Consumer Financial Protection Bureau (Bureau) writes in response to Intervenor
Ambac Assurance Corporation’s (Ambac) letter of February 8, 2021. D.I. 348. Ambac points to
a Bureau filing in a separate litigation to argue that dismissal is appropriate here, but Ambac
seriously misconstrues that filing.

        Ambac incorrectly claims that the Bureau believes “dismissal of the instant case on
untimeliness grounds will not impair other pending CFPB enforcement actions.” D.I. 348 at 1
(citing D.I. 348-2, CFPB v. Navient Corp., No. 17-101 (M.D. Pa.), D.I. 562, at 11). But the filing
Ambac cites addressed a different question: it was an opposition to a request for interlocutory
appeal that addressed, among other things, whether a particular point in the Navient court’s
equitable-tolling analysis involved a question of “nationwide significance.” D.I. 348-2 at 11.
That is a question of law distinct from whether dismissing this action could impair other pending
Bureau enforcement actions. Depending on its reasoning, such a decision by this Court could
indeed impair other Bureau actions to the extent it convinced other courts to follow suit.
Dismissal would also, of course, impair the interests of the consumers injured by Defendants’
alleged illegal debt-collection practices. Ambac’s erroneous claim is also irrelevant to any legal
issue raised by the motion to dismiss.

        Ambac also mischaracterizes the Bureau’s filing in Navient as somehow agreeing that the
statute of limitations expired in this action before Director Kathleen L. Kraninger ratified the




consumerfinance.gov
Case 1:17-cv-01323-MN Document 351 Filed 02/11/21 Page 2 of 3 PageID #: 10216




action. See D.I. 348 at 2. That is not an accurate description of the Bureau’s filing. As it did in
this case, the Bureau argued in the Navient filing that “the statute of limitations presents no
obstacle to Director Kraninger’s ratification even without equitable tolling” because the Bureau
satisfied the statute of limitations when it brought suit within the applicable limitations period.
D.I. 348-2 at 4-5. The language Ambac points to simply made clear that equitable tolling would
be an issue only if the court concluded that the Bureau had not satisfied the statute of limita tions
at the outset. This has been and remains the Bureau’s position, Ambac’s distortions
notwithstanding. See, e.g., D.I. 319, Bureau’s Opp. to Mots. to Dismiss, at 10-12.

        Finally, Ambac notes that Acting Director Mick Mulvaney ratified several Bureau
enforcement actions before his tenure ended in December 2018. Id. at 1 n.1. But in all of those
actions, unlike this one, defendants had previously sought dismissal on the grounds that the
statutory removal restriction was unconstitutional. In this case, the removal restriction was not
raised until July 2020, 19 months after Acting Director Mulvaney’s departure. There was no
indication at any point in his tenure that an intervenor would later seek to interject that issue into
this case. Indeed, at the time Acting Director Mulvaney stepped down, the parties’ proposed
consent judgment remained pending before the Court and it was unclear there would be any
further litigation in this matter at all. Given the circumstances, Ambac has no basis to argue that
the head of the agency (who was simultaneously the head of another agency) was required to
devote his limited time to expressly ratifying this case—as well as countless other enforcement
and regulatory actions that had not been challenged on these grounds, but conceivably could
be—and that because he did not, the Bureau did not diligently pursue its claims.1

                                                        Sincerely,

                                                        /s/ Gabriel Hopkins
                                                        Attorney for Plaintiff




1   In any event, to the extent that Acting Director Mulvaney was required to ratify this action, the
    record before the Court shows that he implicitly ratified this action by allowing it to proceed
    when he could have ordered its dismissal. See CFPB v. Fair Collections & Outsourcing, Inc.,
    No. 19-cv-2817, 2020 WL 7043847, at *7 (Nov. 30, 2020) (holding that Bureau’s “continued
    prosecution of this case” ratified the filing of the complaint); see also Doolin Sec. Savings
    Bank, F.S.B. v. Office of Thrift Supervision, 139 F.3d 203, 212-14 (D.C. Cir. 1998) (finding
    similar “implicit ratification” of agency enforcement proceeding); Restatement (Third) of
    Agency § 4.01, cmt. b (2006) (“The sole requirement for ratification is a manifestation of
    assent or other conduct indicative of consent by the principal.”).




consumerfinance.gov                                                                                  2
Case 1:17-cv-01323-MN Document 351 Filed 02/11/21 Page 3 of 3 PageID #: 10217




                                         Gabriel Hopkins
                                         gabriel.hopkins@cfpb.gov
                                         202-435-7842
                                         Stephen Jacques
                                         stephen.jacques@cfpb.gov
                                         202-435-7368

                                         Consumer Financial Protection Bureau
                                         1700 G Street NW
                                         Washington, DC 20552




consumerfinance.gov                                                             3
